                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   FREDERICK HEATHER and DAWN                               CASE NO. C18-1179-JCC
     WASELL-HEATHER, a married couple,
10
                                                              ORDER
11                              Plaintiffs,
            v.
12
     ALLSTATE PROPERTY AND CASUALTY
13   INSURANCE COMPANY,
14                              Defendant.
15

16          This matter comes before the Court on Defendant’s motion for reconsideration (Dkt. No.
17   53) of the Court’s order granting in part and denying in part Plaintiffs’ motion for partial
18   summary judgment (Dkt. No. 39) and granting Defendant’s motion for clarification (Dkt. No.
19   49). Having thoroughly considered the parties’ briefing and the relevant record, the Court finds
20   oral argument unnecessary and hereby DENIES the motion for the reasons explained herein.
21          Motions for reconsideration are disfavored. The Court will ordinarily deny such motions
22   “in the absence of a showing of manifest error in the prior ruling or a showing of new facts or
23   legal authority which could not have been brought to its attention earlier with reasonable
24   diligence.” Local Rule 7(h)(1). “A motion for reconsideration should not be used to ask the court
25   to rethink what the court had already thought through—rightly or wrongly.” Premier Harvest
26   LLC v. AXIS Surplus Ins. Co., No. C17-0784-JCC, Dkt. No. 61 at 1 (W.D. Wash. 2017) (quoting

     ORDER
     C18-1179-JCC
     PAGE - 1
 1   U.S. v. Rezzonico, 32 F. Supp. 2d 1112, 1116 (D. Ariz. 1998)).

 2          Defendant argues that the Court made errors and unsupported factual findings in its order.

 3   First, Defendant argues that the Court erred when it granted summary judgment on Plaintiffs’

 4   claim that Defendant breached the insurance policy when it failed to timely pay the appraisal

 5   award. (See Dkt. No. 54. at 2–3.) But Defendant failed to dispute its liability for breach of

 6   contract. It only clearly challenged Plaintiffs’ bad faith and CPA claims. (See generally Dkt. No.

 7   41.) With reasonable diligence, Defendant could have fully addressed Plaintiffs’ motion. See

 8   Local Rule 7(h)(1).
 9          Second, Defendant challenges the Court’s findings as to whether Defendant failed to
10   provide a reasonable explanation for its partial denial of coverage for Plaintiffs’ contents claim
11   and whether Defendant unreasonably delayed paying the dwelling benefits award. (See Dkt. No.
12   54. at 4–6.) However, Defendant’s motion repeats facts and arguments previously before the
13   Court and fails to identify a manifest error in the order. 1 See Local Rule 7(h)(1).
14          Third, Defendant argues that the Court’s order requiring Defendant to produce a privilege

15   log of Plaintiffs’ claim file through August 20, 2019 was arbitrary. (See Dkt. No. 54. at 6–7.) For

16   the reasons already stated in the Court’s two prior orders on this issue, the Court disagrees; this is

17   precisely the date range likely to reveal relevant discovery. (See Dkt. Nos. 46 at 3, 53 at 10)

18          Thus, Defendant neither demonstrates that the Court committed manifest error nor

19   provides new facts or legal authority that would alter the Court’s ruling. See Local Rule 7(h)(1).

20   For the foregoing reasons, Defendant’s motion for reconsideration (Dkt. No. 54) is DENIED.

21          //

22          //

23   1
       Defendant points out that the complaint includes allegations regarding coverage only of the
24   contents of the home, not the dwelling benefits. (See Dkt. No. 54 at 5.) If Defendant had
     exercised diligence, it could have argued this to the Court earlier. Because the Court reserved the
25   issues of causation and damages on this claim, there has not been a conclusive finding as to
     liability. (See Dkt. No. 54 at 10.) Plaintiffs would need to amend their complaint to prevail on
26   this claim.

     ORDER
     C18-1179-JCC
     PAGE - 2
 1          DATED this 18th day of February 2020.




                                                    A
 2

 3

 4
                                                    John C. Coughenour
 5                                                  UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C18-1179-JCC
     PAGE - 3
